   Case: 1:14-cv-09465 Document #: 269 Filed: 06/17/19 Page 1 of 4 PageID #:4987



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 MURRAY RUBINSTEIN, JEFFREY F. ST.                )
 CLAIR, WILLIAM MCWADE, HARJOT                    )
 DEV and VIKAS SHAH, Individually and on          )      No. 14-cv-9465
 Behalf of All Others Similarly Situated,         )
                                                  )      Judge Robert M. Dow, Jr.
                        Plaintiffs,               )      Magistrate Judge Maria Valdez
                                                  )
        v.                                        )
                                                  )
 RICHARD GONZALEZ and ABBVIE INC.,                )
                                                  )
                        Defendants.               )

             PLAINTIFF’S MOTION FOR A SETTLEMENT CONFERENCE
             REQUIRING THE PHYSICAL PRESENCE OF DEFENDANTS
                     WITH FULL SETTLEMENT AUTHORITY

       Lead Plaintiff Dawn Bradley, by and through her counsel, respectfully ask the Court to

schedule a settlement conference and to require the physical presence of a representative for

defendants Richard Gonzalez and AbbVie, Inc. (“AbbVie”) with ultimate settlement authority to

conclude a settlement negotiation process that has ensued for several months. 1

       In support of this motion, Plaintiff hereby states:

       1.      After nearly four and a half years of litigation, the parties have reached an

agreement in principle (the “Agreement”) to settle all the claims in the above-captioned class

action (the “Action”), subject to the Court’s approval as required by Fed. R. Civ. P. 23(e).




   1
       Consistent with Section C of the Standing Order Regarding Settlement Conferences with
Judge Robert M. Dow, Jr., parties with ultimate settlement authority must be physically present at
the conference.
   Case: 1:14-cv-09465 Document #: 269 Filed: 06/17/19 Page 2 of 4 PageID #:4988



       2.     The Agreement follows a formal mediation process overseen by David Murphy of

Phillips ADR,2 which included a full-day mediation session on March 14, 2019 and near-daily

telephonic negotiations through Mr. Murphy through April 5, 2019, when the preliminary terms

of a resolution was achieved. The Agreement was achieved at a stage in the litigation where all

fact discovery had been completed, class certification expert discovery had been completed, and

Plaintiff’s motion for class certification was fully briefed. All parties were well aware of the

strengths and weaknesses of the claims.

       3.     Among the terms of the Agreement, agreed to by all parties, was that the parties

would (a) commit to finalize a Stipulation of Settlement and related papers by April 19, 2019 and

(b) that the Stipulation of Settlement was subject to approval by AbbVie and that Defendants’

counsel would recommend such approval.

       4.     The parties then worked diligently to negotiate, draft and ultimately reach an

agreement upon the Stipulation of Settlement and related documents, including proposed notices

to be disseminated to potential members of the class as required by Fed. R. Civ. P. 23(c)(2);

proposed claim forms for class members to submit in order to claim a part of the settlement

proceeds; a proposed order to preliminarily approve the settlement and implement the notice

program; and a proposed final judgment and order.

       5.     Despite exhaustive efforts by counsel for the parties, the agreed-upon Stipulation

of Settlement has not yet been signed, and counsel for Plaintiff believes in good faith that a

Settlement Conference with the Court is needed to bring that process to a conclusion.




   2
       Mr. Murphy is an experienced mediator and a retired partner of Wachtell, Lipton, Rosen &
Katz. See http://www.phillipsadr.com/bios/david-murphy/


                                                2
   Case: 1:14-cv-09465 Document #: 269 Filed: 06/17/19 Page 3 of 4 PageID #:4989



       6.      As provided in Section C of the Standing Order Regarding Settlement Conferences

with Judge Robert M. Dow, Jr., an authorized representative of AbbVie and Richard Gonzalez

with ultimate settlement authority should be physically present at the conference so that the parties

can sign the Stipulation of Settlement and begin the process of seeking the Court’s approval of the

Settlement under Fed. R. Civ. P. 23(e), following notice to the Class.

       7.      Mark C. Rifkin, one of the counsel for Plaintiff, held a telephonic meet and confer

with Joshua Z. Rabinovitz, one of Defendants’ counsel, regarding this motion on June 14, 2019.

Mr. Rabinovitz informed Mr. Rifkin that Defendants wished to reserve their right to oppose the

motion after seeing the motion once it is filed.

       8.      For all the foregoing reasons, Plaintiff respectfully requests the Court grant

Plaintiff’s motion, schedule a settlement conference at the earliest available time, and require the

physical presence of a representative of the Defendants with full settlement at the settlement

conference.

Dated: June 14, 2019


                                                   By: /s/ Jennifer Sarnelli
                                                       James S. Notis
                                                       Jennifer Sarnelli
                                                       GARDY & NOTIS, LLP
                                                       Tower 56
                                                       126 East 56th Street, 8th Floor
                                                       New York, NY 10022
                                                       Tel: 212-905-0509
                                                       Fax: 212-905-0508

                                                        Carl Malmstrom
                                                        WOLF HALDENSTEIN ADLER
                                                        FREEMAN & HERZ LLC
                                                        111 W. Jackson Street, Suite 1700
                                                        Chicago, IL 60604
                                                        Tel: 312-984-0000
                                                        Fax: 312-212-4401



                                                    3
Case: 1:14-cv-09465 Document #: 269 Filed: 06/17/19 Page 4 of 4 PageID #:4990



                                         Mark C. Rifkin
                                         WOLF HALDENSTEIN ADLER
                                         FREEMAN & HERZ LLP
                                         270 Madison Avenue
                                         New York, NY 10016
                                         Tel: 212-545-4600
                                         Fax: 212-545-4758

                                         Attorneys for Plaintiff and the Class




                                     4
